UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       ϱͬϭϬͬϮϬϮϭ
Frederick Addison and Winston Addison,

                               Plaintiffs,
                                                           1:20-cv-07603 (SDA)
                   -against-
                                                           ORDER
George H. Gordon et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. No later than May 17, 2021, Plaintiffs’ counsel shall file a notice of appearance on the

         docket.

      2. The deadline for the completion of expert discovery is extended until June 15, 2021.

         Any expert discovery not taken by that date shall be deemed waived.

      3. The parties are directed to appear for a telephone conference on Wednesday, June

         30, 2021, at 11:00 a.m. The parties shall be prepared to discuss whether they would

         like to be referred to mediation and a proposed summary judgment briefing schedule.

         At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214)

         765-0479) and enter access code 6489745.

      4. No later than Wednesday, May 12, 2021, Defendants’ counsel shall serve a copy of

         this Order on Plaintiffs via email.
SO ORDERED.

DATED:        New York, New York
              May 10, 2021

                                   ______________________________
                                   STEWART D. AARON
                                   United States Magistrate Judge




                                   2
